EXHIBIT 10.1
 
AMENDMENT TO asset purchase AGREEMENT
 
This Amendment to Asset Purchase Agreement (this “Amendment”) dated as of
April 4, 2007, by and among Smith Micro Software, Inc., a Delaware corporation
(“Purchaser”), IS Acquisition Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Purchaser (“Acquisition Sub” and together with
Purchaser the “Purchasing Parties”), Insignia Solutions plc, a company
incorporated under the laws of England and Wales (company no. 1961960)
(“Seller”) and the subsidiaries of Seller as set forth on the signature page
hereto (such subsidiaries and Seller collective referred to herein as the
“Selling Parties”), is entered into by and among the undersigned with reference
to the following facts:
 
WHEREAS, the Purchasing Parties and the Selling Parties are parties to that
certain Asset Purchase Agreement dated as of February 11, 2007 (the
“Agreement”);
 
WHEREAS, pursuant to Section 13.4 of the Agreement the parties desire to enter
into this Amendment in order to amend the Agreement as set forth herein.
 
NOW, THEREFORE, the parties agree as follows.
 
1.  Amendment of Section 1.3 of the Agreement. Section 1.3 of the Agreement is
hereby amended and restated in its entirety as follows:
 
“1.3 Assumed Liabilities. Subject to the terms and conditions of this Agreement,
at the Closing, the Selling Parties shall assign, and the Purchasing Parties
shall assume only the Assumed Liabilities. Thereafter, the Purchasing Parties
shall pay and discharge all such Assumed Liabilities as and when such Assumed
Liabilities become due and owing. For the purposes of this Agreement, the
“Assumed Liabilities” shall mean (i) the value of accrued vacation time that is
credited to Employees who are hired by any of the Purchasing Parties at Closing
and that is not paid by the Selling Parties, (ii) any other accrued employee
liabilities agreed upon in writing by the Purchasing Parties, and (iii)
obligations arising from and after the Closing pursuant to the Seller Contracts
(for purposes of this Agreement, (i) and (ii) are collectively referred to
herein as the “Employee Liabilities”). Notwithstanding the foregoing, the
Purchasing Parties shall not, without the prior written consent of Purchaser,
assume liability or payment obligations for any Taxes (other than
employment-related Taxes, but excluding any interest, fines, penalties or
additions thereon) or all or any portion of the Liability described in Section
1.4(p). If the Selling Parties shall be required to pay any amounts included in
Assumed Liabilities, then the Purchasing Parties shall reimburse the Selling
Parties thereofor, subject to potential offset for any amounts owing to the
Purchasing Parties by the Selling Parties.”
 
2.  Amendment of Section 2.1 of the Agreement. Section 2.1 of the Agreement is
hereby amended and restated in its entirety as follows:
 
“2.1 Purchase Price As full consideration for the sale, assignment, transfer and
delivery of the Purchased Assets by the Selling Parties to the Purchasing
Parties, Purchaser shall deliver to Seller, acting on its own behalf and on
behalf of the Selling Parties, aggregate consideration of Sixteen Million
Dollars (US$16,000,000) plus the Post -Closing Payment (collectively the
“Purchase Price”), payable in the following manner:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Purchaser shall deliver to Seller for the account of the Selling Parties by
wire transfer of immediately available funds, funds equal to Twelve Million Five
Hundred Thousand Dollars (US$12,500,000);
 
(b) Purchaser shall discharge and forgive the liabilities of Seller or its
Subsidiaries to Purchaser pursuant to the Promissory Note initially delivered to
Seller on December 22, 2006;
 
(c) One Million Five Hundred Thousand Dollars ($1,500,000) (the “Holdback
Amount”) shall be payable by Purchaser subject to and in accordance with Section
2.2;
 
(d) Purchaser shall deliver to Seller for the account of the Selling Parties by
wire transfer of immediately available funds, funds equal to the product of (a)
Two Million Five Hundred Seventy-Five Thousand Dollars (US$2,575,000), minus (b)
the dollar amount of the Employee Liabilities, within three (3) business days of
the Employee Liabilities being defined (but in no event later than ten (10)
business days after the Closing). The payment set forth in this Section 2.1(d)
shall be referred to herein as the “Post-Closing Payment.” Notwithstanding the
foregoing, Purchaser shall be entitled to withhold Five Hundred Thousand Dollars
(US$500,000) of the Post-Closing Payment until the Selling Parties deliver to
Purchaser Seller’s audited financial statements (including the opinion of
Seller’s independent registered public accounting firm) as of and for the year
ended December 31, 2006, at which time such amount shall be delivered to the
Selling Parties.”
 
3.  Amendment of Agreement to Add Insignia Asia Corporation as a Party. The
Agreement is hereby amended to include Insignia Asia Corporation as a party to,
and a Selling Party for all purposes under, the Agreement..
 
4.  Amendment of Section 1.2 of the Agreement. Section 1.2 of the Agreement is
hereby amended to include the following Section 1.2(g):
 
“(g) All rights and obligations of Seller under the Stock Transfer Agreement
dated March 2007 by and among Insignia Solutions, Inc., Korean Digital
Corporation and Jtek Corporation (the “Stock Transfer Agreement”).”
 
5.  Amendment of Section 1.4 of the Agreement. Section 1.4 of the Agreement is
hereby amended to include the following Section 1.4(r):
 
“(r) Any Liability and obligation of Seller arising out of the Stock Transfer
Agreement.”
 
6.  Counterparts. This Amendment may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.
 
7.  Definitions. Capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Agreement.
 
8.  Other. Except as provided herein, the Agreement shall continue in full force
and effect in accordance with its terms.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.



“Purchaser”
SMITH MICRO SOFTWARE INC.
By:/s/ William W. Smith, Jr.
Name: William W. Smith, Jr.
Title: President and Chief Executive Officer
“Seller”
INSIGNIA SOLUTIONS PLC
By: /s/ Mark McMillan
Name: Mark McMillan
Title: Chief Executive Officer
 
IS ACQUISITION SUB, INC.
By: /s/ William W. Smith, Jr.
Name: William W. Smith, Jr.
Title: President and Chief Executive Officer
INSIGNIA SOLUTIONS INC
By: /s/ Mark McMillan
Name: Mark McMillan
Title: Chief Executive Officer
     
INSIGNIA SOLUTIONS AB
By: /s/ Mark McMillan
Name: Mark McMillan
Title: Chief Executive Officer
     
INSIGNIA ASIA CORPORATION
By: /s/ Mark McMillan
Name: Mark McMillan
Title: Chief Executive Officer



 


 
 
 

--------------------------------------------------------------------------------

 